Citation Nr: 0622437	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
PTSD.    


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

Initially, the Board acknowledges that the veteran has been 
diagnosed with PTSD, attributed to his account of his 
military service.  Nevertheless, the Board is unable to 
accept the diagnosis as based upon confirmed stressors 
because the record does not contain independent evidence 
which confirms his account of in-service stressors. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v.  
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v.  
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

There is no persuasive evidence in the veteran's claims file 
showing that he participated in combat, such as a combat-
related military occupational specialty (MOS) or award.  The 
veteran's Department of Defense Form 214 indicates that he 
had received the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
None of the veteran's awarded medals or decorations show 
combat service.  He was a field radio operator, which does 
not indicate combat service.  

The veteran's personnel records indicate that he served in 
Vietnam from May 1966 to June 1967 in the United States 
Marines.  These records indicate that while he was in Vietnam 
he was assigned to 3rd Battalion, 9th Marines, Force Logistics 
Command and participated in Operations Mississippi, Lincoln 
Nebraska, Independence, and Tuscaloosa.  However, there is no 
indication from these records that he was assigned or 
participated in combat duties. 

The veteran reports that he was exposed to combat, alleging 
he received shrapnel wounds.  There is no official record 
verifying that he received such injuries, and he states he 
was not treated for them at the time.  Although the October 
1991 and January 1993 radiographic reports submitted by the 
veteran indicate that there is a metallic density in the soft 
tissue of his left leg measuring 2-3 mm. in size and a 
foreign body in the soft tissue of his face measuring 4 mm., 
there is no evidence in the veteran's file that these 
fragments were caused by a mortar round.  Moreover, the 
veteran's exit medical examination report in October 1967 did 
not indicate that the veteran had any scars or body marks 
that would corroborate that he was hit by mortar fire.  In 
addition, it is inconceivable that an examiner would not 
notice such scars especially when other scars and identifying 
marks were listed on the 1967 exit examination report.      

The Board cannot find combat experience; therefore, the Board 
cannot treat the veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  Although the 
evidence shows that he served overseas, the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997). 

The veteran asserts that he has PTSD as a result of his 
traumatic experiences in Vietnam.  These experiences 
reportedly included: (1) witnessing dead bodies lined up on 
the runway in the hot sun so that you could smell them; (2) 
waking up one night and witnessing a man standing at the door 
and shooting his weapon at nothing; (3) witnessing a Seabee 
being hit by a mortar round; (4) sustaining a shrapnel wound 
to the body without realizing that he had been hit; and (5) 
encountering enemy sniper fire.  The veteran reported that 
these incidents had occurred while serving in a support unit 
at An Hoa Base Camp.  None of these incidents have been 
corroborated with independent evidence.  

The veteran has not provided a verifiable time period for the 
alleged stressor incidents or replied to the RO's request for 
more information on the purported stressors.  The Board notes 
that unless the veteran provides a time frame for the 
stressor events during which he was allegedly subjected to 
enemy fire, nothing further can be done to verify these 
incidents.  In fact, he expressly states that he cannot 
remember any dates.

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
RO's 2003 letter did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The July 2003 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the 2003 letter 
advised the veteran to send VA any private medical reports 
that he had or to authorize VA to obtain these records on his 
behalf.  The veteran was also advised that although VA would 
make a reasonable effort to help him get the evidence 
necessary to support his claim, it was still his 
responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the veteran has claimed that he was not 
given proper notice on how to substantiate his claim.  While 
the veteran's claims file contains the letter dated July 
2003, it does not contain the actual attachment pertaining to 
what the evidence must show to substantiate the veteran's 
claim.  Even though the said attachment is not within the 
veteran's claims file, the July 2003 letter indicates that 
the attachment "What the evidence must show" was enclosed 
with the letter.  The Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court of Veterans Appeals applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity or that the attachment to 
the July 2003 letter was not included as an enclosure to that 
letter.  The veteran has failed to provide evidence that he 
was not notified about the type and quality of evidence that 
was needed to substantiate his claim via the attachments to 
the July 2003 letter.  In fact, the informal hearing 
presentation document submitted by the veteran on June 6, 
2006, indicated that the veteran and his accredited 
representative were fully informed of the type and quality of 
evidence that was needed to substantiate his claim.  In 
addition, if the veteran or his accredited representative 
noticed that these enclosures were missing from the July 2003 
letter, the veteran or his representative had the opportunity 
to inform VA and another letter with the said attachments 
would have been sent to the veteran.  As such, the Board 
presumes that the attachment to the July 2003 notice letter, 
(pertaining to what the evidence must show to substantiate 
the veteran's claim for service connection for PTSD), was 
sent to the veteran at his address of record.  

In short, the Board finds as mentioned above that the VA 
provided affirmative notification to the claimant prior to 
the initial decision in the case as to the information and 
evidence that is needed to substantiate the claim and who is 
responsible for providing it.  The July 2003 letter 
indicated:

What is VA's Duty To Assist You To Obtain 
Evidence For Your Claim?

We will make reasonable efforts to help 
you get evidence necessary to support 
your claim.  We will try to help you get 
such things as medical records, 
employment records, or records from other 
Federal agencies.  You must give us 
enough information about these records so 
that we can request them from the agency 
or person who has them.  It is still your 
responsibility to support your claim with 
appropriate evidence...We have also 
enclosed information on the status of 
your claim and how you can help, and what 
the evidence must show.

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and private medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran has been diagnosed with 
PTSD, the Board finds that an examination or additional 
medical opinion is unnecessary to support the veteran's 
claim.  The veteran's claim is denied because of the absence 
of confirmed stressors not because of the absence of a 
medical diagnosis.  Thus, no further notice or assistance to 
the veteran is required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for PTSD is denied.
	


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


